                         Case 3:20-cv-03708-CRB Document 51 Filed 02/02/21 Page 1 of 3




                 1 MUSICK, PEELER & GARRETT LLP
                                 624 South Grand Avenue, Suite 2000
                 2               Los Angeles, California 90017-3383
                                      Telephone (213) 629-7600
                 3                    Facsimile (213) 624-1376

                 4 David A. Tartaglio (State Bar No. 117232)
                    d.tartaglio@musickpeeler.com
                 5 Chad A. Westfall (State Bar No. 208968)
                    c.westfall@musickpeeler.com
                 6
                   Attorneys for LANDMARK AMERICAN INSURANCE COMPANY
                 7

                 8                                        UNITED STATES DISTRICT COURT

                 9                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

             10

             11 PHILADELPHIA INDEMNITY                                    CASE No. 3:20-cv-03708-CRB
                INSURANCE COMPANY,
             12                                                           The Hon. Charles R. Breyer
                          Plaintiff,
             13                                                           STIPULATION OF DISMISSAL OF
                     vs.                                                  ENTIRE ACTION WITH PREJUDICE
             14                                                            ORDER
                GREGORY KUHL and ANN WRIXON,
             15
                          Defendants.
             16

             17 ANN WRIXON,

             18                           Third Party Plaintiff,

             19                  vs.

             20 LANDMARK AMERICAN INSURANCE
                COMPANY,
             21
                         Third Party Defendant.
             22

             23 AND RELATED COUNTERCLAIM

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        1268983.1                                                               Case No. 3:20-cv-03708-CRB
                                            STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                         Case 3:20-cv-03708-CRB Document 51 Filed 02/02/21 Page 2 of 3




                 1               Pursuant to FRCP 41, the parties to this action hereby stipulate and agree to the dismissal

                 2 of this entire matter with prejudice, each side to bear their own attorneys’ fees and costs.

                 3 DATED: February 2, 2021                          MUSICK, PEELER & GARRETT LLP

                 4

                 5
                                                                    By:       /s/ Chad A. Westfall
                 6                                                     Chad A. Westfall
                                                                       Attorneys for LANDMARK AMERICAN
                 7                                                     INSURANCE COMPANY
                     DATED: February 2, 2021                        GREENAN, PEFFER, SALLANDER & LALLY LLP
                 8

                 9                                                  By: /s/ Robert L. Sallander, Jr.
                                                                         Robert L. Sallander, Jr.
             10                                                          Robert G. Seeds
                                                                         Counsel for NAVIGATORS INSURANCE
             11                                                          COMPANY
             12 DATED: January ___, 2021                            de LUCA LEVINE LLC

             13                                                     By: /s/Kenneth T. Levine
                                                                        Kenneth T. Levine
             14                                                         Andrew Hunt
                                                                        Counsel for PHILADELPHIA INDEMNITY
             15                                                         INSURANCE COMPANY
                     DATED: February 2, 2021                        PILLSBURY & COLEMAN, LLP
             16
                                                                    By: /s/ Rick Larson
             17
                                                                        Rick Larson
             18                                                         Attorneys for Gregory Kuhl
                     DATED: February 2, 2021                        FARELLA BRAUN + MARTELL LLP
             19
                                                                    By: /s/ Shanti Eagle
             20                                                         Shanti Eagle
                                                                        Mary McCutcheon
             21                                                         Attorneys for ANN WRIXON

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        1268983.1                                        2                    Case No. 3:20-cv-03708-CRB
                                          STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                         Case 3:20-cv-03708-CRB Document 51 Filed 02/02/21 Page 3 of 3




                 1                                        SIGNATURE CERTIFICATION
                 2               Pursuant to rule 5-1(i)(3) of the Civil Local Rules of this court, I hereby Certify that the

                 3 content of this document is acceptable to counsel identified in the signature blocks above and that

                 4 I have obtained their authorization to affix their electronic signatures to this document.

                 5 DATED: February 2, 2021                           MUSICK, PEELER & GARRETT LLP

                 6

                 7                                                   By:          /s/ Chad A. Westfall
                                                                           Chad A. Westfall
                 8                                                         Attorneys for LANDMARK AMERICAN
                                                                           INSURANCE COMPANY
                 9

             10 PURSUANT TO STIPULATION, IT IS SO ORDERED.

             11 DATED: February 2, 2021

             12

             13
                                                                         U.S. District Court Judge
             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        1268983.1                                        3                    Case No. 3:20-cv-03708-CRB
                                          STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
